DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/21 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 7/15/21 has been considered and approved. 

Drawings
The drawings were received on 4/15/20 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. Claims 35-37, 43-46, 52-54 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Rodriguez et al (5,125,737) in view of (Chu (2008/0186490) or Tabata (8,018,592)) (all of record). 
	Regarding claims 35, 39, 44 and 48; figures 6 and 6C of Rodriguez et al below discloses a method comprising steps of: irradiating an interrogation zone (14) of a flow cell (10) in a flow cytometer with a light beam from a light source (22) (column 7, lines 16-19), wherein the light beam (20) is manipulated by beam shaping optics (18) positioned between the light source (22) and the flow cell (10) to create a beam profile that irradiates a liquid sample at the interrogation zone (14); using a mask (204) comprising a central hole (210) that is positioned to allow one or more axial light loss (ALL) measurements through the central hole (210) (column 13, lines 51-67), the mask (204) disposed in an optical path between the flow cell (10) and an intermediate angle scatter (IAS) light detector (208, 214, 216) of the flow cytometer and across a portion of the IAS light detector (208, 214, 216) and the mask (204) covering at least a central portion of the IAS light detector, to block a diffraction pattern created by the beam profile irradiating the liquid sample (80) while allowing all IAS signals emitted from the liquid sample to be detected by the IAS light detector; and measuring the intermediate angle scatter emitted from the liquid sample using the IAS light detector (208, 214, 216).

    PNG
    media_image1.png
    739
    630
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    349
    623
    media_image2.png
    Greyscale

Rodriguez does not explicitly teach the lenses in the lens system (18) are cylindrical lenses for creating a horizontally flat beam profile that irradiates the liquid sample at the interrogation zone; however, such a feature is known in the art as taught by Chu or Tabata. 
Chu, from the same field of endeavor, figures 5A and 5B of Chu below teach that it is well known to use two mutually perpendicular cylindrical lenses to focus the light beam and manipulate the light beam and create a horizontally flat beam profile.

    PNG
    media_image3.png
    656
    611
    media_image3.png
    Greyscale

Tabata, from the same field of endeavor, figures 3 and 4 below discloses particle analyzer (4) comprises a light source (61); the light beam from light source is manipulated by beam shaping optics (62-64) positioned between the light source and the flow cell (7) to create a horizontally flat beam profile (column 4, lines 41-57).

    PNG
    media_image4.png
    503
    667
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    470
    664
    media_image5.png
    Greyscale


	Regarding claims 36-37 and 45-46, Rodriguez et al teaches that the mask (204) is selected from the group consisting of: a tape, an obstruction comprising a pinhole, and a photolithographic obstruction (i.e., a piece of hardware) (column 13, lines 51-52).
	Regarding claims 43 and 52; Rodriguez et al does not teach that the central hole (210) has a radius of up to 4mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose the size of the central hole, for example, up to 4mm whichever suitable for the device.
 	Regarding claim 53, figure 5 of Rodriguez et al teaches that a sheath fluid source (98) for drawing a sheath fluid used to hydro-dynamically focus the liquid sample (column 6, lines 25-34).
Regarding claim 54, Rodriguez et al does not teach that the sheath fluid is water, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the sheath fluid of Rodriguez et al by sheath water whichever suitable for device.

Claims 39-41 and 48-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodriguez et al  and (Chu or Tabata) as applied to claims 35 and 44 above, and further in view of Kaye et al (6,606,157) (of record).

Kaye et al, from the same field of endeavor, figure 2 below discloses a fibre detector assembly comprises a light source (5) for irradiating a liquid sample at an interrogation zone of a chamber in a particle detection system with a light beam; using a mask (i.e., aluminized beam stop 10) disposed across a portion of an intermediate angle scatter (IAS) light detector (8) and covering at least a central portion (10) of the IAS light detector (8) to block direct light from light source (5) (column 7, lines 35-60) and allowing all IAS signals (i.e., light scattered between 4° to 30°) to be detected by the IAS light detector (8), wherein the light IAS detector (8) comprises more than one concentrically disposed detector rings (i.e., detector rings 11-13) (figure 3 and column 6, lines 13-53)

    PNG
    media_image6.png
    526
    881
    media_image6.png
    Greyscale


Regarding claims 40-41 and 49-50; Rodriguez et al teaches that the detectors (206, 212) are used to detect scattering angles from 10-15 degrees and detector (208) is used to detect scattering angles from 0.5-2 degrees (column 13, lines 51-67).  Kaye et al teaches that the first detector ring (11) measures intermediate angle scatter between about 4-10 degrees (column 6, line 50) and the second detector ring (12) measures intermediate angle scatter between about 10-18 degrees (column 6, line 52). 
Both Rodriguez et al and Kaye et al do not teach the measuring comprises measuring intermediate angle scatter between 2-11 degrees; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Rodriguez et al and Kaye et al so that the measuring intermediate angle scatter between 2-11 degrees instead of 4-18 degrees if addition sizes of the particle are measured. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, the optimum or working ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.

Claims 38 and 47 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Rodriguez et al  and (Chu (2008/0186490) or Tabata (8,018,592)) as 
Rodriguez et al and (Chu or Tabata) do not teach that the mask is an obstruction comprising a holed mirror positioned to allow one or more axial light loss (ALL) measurement through central hole.
Altendorf, from the same field of endeavor, discloses a dual large angle scattering detection comprises an optical analyzer in which the scatted light from flow cell (1) between 2-10 degrees can be detected by using a holed mirror (55) and SALS detector (50) and scattered light from flow cell (1) between 0.5 to 3 degrees can be detected by using FALS detector (40) (see figure 1 below and column 4, lines 9-30 and column 6, lines 14-31).

    PNG
    media_image7.png
    530
    735
    media_image7.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the mask and detector of Rodriguez et al by a holed mirror and detector of Altendorf because both arrangement of the mask and detector can be used for measuring scattered light at the low angles. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 35-41, 43-50 and 52-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            January 15, 2022